Citation Nr: 1614712	
Decision Date: 04/12/16    Archive Date: 04/26/16

DOCKET NO.  13-25 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. Hoeft, Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to November 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. 

The Veteran appeared and testified at a Video Conference hearing held before the undersigned Veterans Law Judge in January 2016; a transcript of this proceeding has been associated with the claims file. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for bilateral hearing loss.  He contends that he was exposed to acoustic trauma in-service in the course of his duties as a military police officer and while serving in Vietnam. See Hearing Transcript, generally, (reporting exposure to multiple gunfire, rockets, mortar fire, and cannon explosions at close range and without hearing protection).  He testified that he was exposed to a particularly severe acoustic event in 1966 when a cannon exploded at close range and period of deafness followed.  

Service treatment records (STRs) contain audiometer results from both induction and exit examinations which show changes in the Veteran's hearing between September 1965 (induction) and June 1967 (separation) in the 4000k and 6000k ranges.  Prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  Of note, the Veteran's hearing was within normal limits on two audiograms at the time of induction; however, at the time of separation, audiometer findings showed 60 dB (70 dB) and 30 dB (40 dB) of right and left ear hearing loss, respectively, at the 6000 Hertz (Hz) frequency.  
A threshold shift in the right ear, from 10 dB (15 dB) (induction audiogram 1), 5dB (10 dB) (induction audiogram 2) to 20 dB (25 dB) (separation audiogram) at 4000 Hz was also noted.  A threshold shift in the left ear, from 10 dB (15 dB) (induction audiogram 1), -5dB (0 dB) (induction audiogram 2) to 10 dB (15 dB) (separation audiogram) at 4000 Hz, was also noted.  The Veteran voiced contemporaneous complaints of ear, nose, and throat problems, noting that his ears had to be cleaned frequently.

The Veteran underwent a VA audiological examination in April 2010.  The Veteran's right and left ear hearing loss met the criteria for impaired hearing under 38 C.F.R. § 3.385.  The examiner opined that such hearing loss was not related to military noise exposure.  The examiner reasoned that the Veteran's hearing was within normal limits on entrance and discharge, with no significant threshold shift, and that the Institute of Medicine's landmark study on military noise exposure found "there is no scientific basis for delayed onset noise-induced hearing loss, i.e. hearing normal at discharge and causally attributable to military noise exposure 20-30 years later."

In Hensley v. Brown, 5 Vet. App. 155, 159-60 (1993) the Court held that even if audiometric testing at separation did not establish hearing loss by VA standards at 38 C.F.R. § 3.385, such audiometric test results did not preclude granting service connection for a current hearing loss when there is evidence that current hearing loss is causally related to service.  In Hensley, there was an upward shift in threshold levels at some frequencies on an examination for separation and in-service audiometric testing yielded elevated thresholds at some frequencies.  Thus, the Court found that the claim could not be denied solely because the hearing loss did not meet the criteria for 38 C.F.R. § 3.385 at separation. 

The Board finds that an addendum opinion is necessary to specifically address the separation examination findings of high frequency hearing loss at 6000 Hz as well as the threshold shift in the ears at 4000 Hz.  

Accordingly, the case is REMANDED for the following action:

1. Obtain an addendum opinion to the April 2010 VA audiological examination report regarding the nature and etiology of the Veteran's bilateral hearing loss.  The Veteran's electronic claims file must be reviewed by the examiner. 

The examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's reported hearing problem after exposure to a close-range cannon explosion during service was a chronic condition that persisted in the years following his active duty and eventually led to a hearing impairment for VA purposes.  In opining on the Veteran's bilateral hearing loss, the examiner is asked to do the following: 

(1) Consider the converted ASA to ISO-ANSI standards in evaluating the results of induction audiogram 1, induction audiogram 2, and the separation audiogram.

(2) Address whether the high frequency hearing loss noted at 6000 Hertz [60 dB (70 dB) in the right ear and 30 dB (40 dB) in the left ear] at separation is consistent with military noise exposure.

(3) Address whether the threshold shift in the right ear, from 10 dB (15 dB) (induction audiogram 1), 5dB (10 dB) (induction audiogram 2) to 20 dB (25 dB) (separation audiogram) at 4000 Hz is consistent with military noise exposure. 
   
(4) Address whether the threshold shift in the left ear, from 10 dB (15 dB) (induction audiogram 1), -5dB (0 dB) (induction audiogram 2) to 10 dB (15 dB) (separation audiogram) at 4000 Hz is consistent with military noise exposure. 

(5) Discuss the relationship between the Veteran's high frequency hearing loss noted at 6000 Hertz, bilaterally, at separation and his current bilateral hearing loss in multiple frequencies. 

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion.

2. After completing the above actions, the Veteran's claim file must be reviewed and his claims readjudicated.  If any benefit sought on appeal remains denied, the Veteran and his representative must be provided an SSOC.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




